Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0001] should be amended to reflect U.S. Patent Application No. 15/648735 is now 10,561,774.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding claim 1, the claim recites a method of detecting a disruption of a diurnal rhythm of a patient having an implantable blood pump.  The claim is directed to a process, which is one of the statutory categories of invention. 
The claim is then analyzed to determine whether it is directed to any judicial exception.  The following limitations set forth a judicial exception:“A method of detecting a disruption of a diurnal rhythm of a patient having an implantable blood pump, comprising:calculating a moving average convergence divergence (MACD) based on power consumed by the implantable blood pump to maintain a constant rotational speed of an impeller of the implantable blood 

These limitations describe a mathematical calculation.  Furthermore, the limitations also amount to a mental process as the skilled artisan is capable of analyzing a plurality of physiological signals and making a mental assessment thereafter.  
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application.  
For this part of the 101 analysis, the following additional limitations are considered:“recording the calculated MACD in a log file”
These additional limitations do not integrate the judicial exception into a practical application.  Rather, the additional limitations are recited at a high level of generality such that it amounts to insignificant post-solution, e.g., mere data recording steps performed after the mathematical calculation and/or mental process.  Further, it is well established that the mere physical or tangible nature of additional elements such as recording steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. V CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).  This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 1 is ineligible.
Independent claim 9 recites mirrored limitations in apparatus form and are also not patent eligible for substantially similar reasons.
Dependent claims 2-8, 10-15 fail to add something more to the abstract independent claims as they merely further limit the abstract idea.

Regarding claim 16, the claim recites a method of detecting a disruption of a diurnal rhythm of a patient having an implantable blood pump and a diurnal cycle.  The claim is directed to a process, which is one of the statutory categories of invention. 
The claim is then analyzed to determine whether it is directed to any judicial exception.  The following limitations set forth a judicial exception:“A method of detecting a disruption of a diurnal rhythm of a patient having an implantable blood pump and a diurnal cycle, comprising:calculating a moving average convergence divergence (MACD) based on power consumed by the implantable blood pump to maintain a constant rotational speed of an impeller of the implantable blood pump; …correlating when the calculated MACD does not cross a MACD zero line for a predetermined MACD zero line crossing time threshold to a disruption of the patient’s diurnal rhythm; andcorrelating the disruption of the patient’s diurnal rhythm to at least one from the group consisting of thrombus and tachycardia.”

These limitations describe a mathematical calculation.  Furthermore, the limitations also amount to a mental process as the skilled artisan is capable of analyzing a plurality of physiological signals and making a mental assessment thereafter.  
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application.  
For this part of the 101 analysis, the following additional limitations are considered:“displaying the calculated MACD in a log file”
These additional limitations do not integrate the judicial exception into a practical application.  Rather, the additional limitations are recited at a high level of generality such that it amounts to insignificant post-solution, e.g., mere data displaying steps performed after the mathematical calculation and/or mental process.  Further, it is well established that the mere physical or tangible nature of additional elements such as displaying steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. V CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).  This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 16 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-2, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demou et al. (US PG Pub 2017/0119256).
Regarding claims 1, 8-9, 16, Demou et al. discloses a method of detecting a disruption of a diurnal rhythm of a patient having an implantable blood pump, comprising: calculating a moving average convergence divergence (MACD) based on flow rate of an implantable blood pump to maintain a constant rotational speed of an impeller of the implantable blood pump ([0047]); recording the calculated MACD in a log file ([0053]); and correlating when the calculated MACD does not cross a MACD zero line for a predetermined MACD zero line crossing time threshold to a disruption of the patient’s diurnal rhythm ([0015], [0054]).  Demou et al. does not expressly disclose the calculation of the MACD is based on power consumed by the implantable blood pump but Demou et al. teaches that instead of using flow rate data, prediction of an adverse event may be additionally or alternatively based on other operating parameters such as power supply across the pump ([0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Demou et al. and substitute flow rate data with power supply data of a blood pump as it is a known equivalent in the art of determining a predicted adverse event ([0096]), would not alter the operation of the device, and the results of such a modification would have been reasonably predictable.
Regarding claims 2, 10, Demou et al. discloses the MACD zero line crossing time threshold is 24 hours ([0070]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792